 
 
II 
Calendar No. 217
112th CONGRESS 1st Session 
H. R. 2042 
IN THE SENATE OF THE UNITED STATES 

October 31, 2011
Received


November 3, 2011
Read twice and placed on the calendar

AN ACT 
To require the Secretary of Homeland Security, in consultation with the Secretary of State, to establish a program to issue Asia-Pacific Economic Cooperation Business Travel Cards, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Asia-Pacific Economic Cooperation Business Travel Cards Act of 2011.  
2.Asia-Pacific Economic Cooperation Business Travel Cards 
(a)In generalNot later than November 11, 2011, the Secretary of Homeland Security, in consultation with the Secretary of State, shall establish a program called the APEC Business Travel Program to issue Asia-Pacific Economic Cooperation Business Travel Cards (ABTC) to eligible United States citizen business leaders and senior United States Government officials actively engaged in Asia-Pacific Economic Cooperation (APEC) business.  
(b)Integration with existing travel programsThe Secretary of Homeland Security shall integrate application procedures for and issuance of ABTC with other appropriate international registered traveler programs of the Department of Homeland Security, such as Global Entry, NEXUS, and SENTRI.  
(c)Cooperation with private entitiesIn carrying out this section, the Secretary of Homeland Security shall work in conjunction with appropriate private sector entities to ensure that applicants for ABTC satisfy ABTC requirements. The Secretary of Homeland Security may utilize such entities to enroll and issue ABTC to qualified applicants.  
(d)Fee 
(1)In generalThe Secretary of Homeland Security may impose a fee for the issuance of ABTC, and may modify such fee from time to time as the Secretary determines appropriate.  
(2)LimitationThe Secretary of Homeland Security shall ensure that the total amount of any fees imposed under paragraph (1) in any fiscal year does not exceed the costs associated with carrying out this section in such fiscal year.  
(3)Crediting to appropriate accountFees collected under paragraph (1) shall be credited to the appropriate account of the Department of Homeland Security and are authorized to remain available until expended.  
 Passed the House of Representatives October 25, 2011.Karen L. Haas,Clerk. 

November 3, 2011
Read twice and placed on the calendar 
